DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 11-24 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is Li et al. (US 2017/0079332). Li et al. discloses an atomizer 100 comprising a mouthpiece 11 (suction nozzle assembly), a housing 12 (atomizer body), a ventilation part 13, a heating assembly 14, a holder 15, and an atomizing cover 16 ([0017]; Figures 1-5). The atomizing cover 16 is substantially cylindrical, and the atomizing cover 16 and the holder 15 cooperatively form an atomizing chamber 19. The holder 15 defines a first air inlet 152, and the atomizing chamber 19 is in communication with the first air inlet 152 ([0021]; Figure 1). Liquid chamber 17 (tobacco tar chamber) is defined by housing 12. The tobacco liquid in the liquid chamber 17 flows into the buffer chamber 18 via the first liquid inlet 132 ([0020]; Figure 1). Heating assembly 14 is arranged in the atomizing chamber 19. The heating assembly 14 is configured for absorbing and heating tobacco liquid. The heating assembly 14 includes a heating body 142 (atomization sheet), a liquid conducting body 144 (tobacco tar guide device/atomization cotton) arranged on a surface of the heating body 142, and a bracket 146 (thermal insulation pipe). In the present embodiment, the heating body 142 is a plate including two opposite surfaces, each of which is formed with a liquid conducting body 144. The liquid conducting bodies 144 are in contact with the tobacco liquid in the buffer chamber 18, and are configured for absorbing tobacco liquid for atomization ([0022]; Figures 1-5). The mouthpiece 11 is detachably connected with the housing 12, for example, via a snap-fit connection. The mouthpiece 11 defines an air outlet 112 (air outflow passage) ([0018]; Figure 1). The mouthpiece 11 includes tubular part 114 (tobacco tar separation chamber), which is detachably connected with an end of the ventilation part 13 (accommodating chamber) to form an air passage. In the present embodiment, the tubular part 114 is threadedly coupled with the end of the ventilation part 13 ([0019]; Figure 1).
Li et al. does not disclose or suggest an air duct arranged in the ventilation part 13 (accommodating chamber) with a first gap reserved between the outer wall of the air duct and the inner wall of ventilation part 13 (accommodating chamber), where the first gap communicates with the air inlet 152 to form a first air inflow passage. Li et al. also does not disclose an air duct wherein the lower part of the air duct is inserted into a hollow chamber formed by the atomization cotton and a second gap is reserved between the lower end of bracket 146 (thermal insulation pipe) and the bottom of the hollow chamber of the atomization cotton, wherein the second gap communicates with the first air inflow passage.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747